A bill of exceptions taken in an action of assumpsit states that:
"After having heard testimony for Plaintiff counsel for Plaintiff announced 'Rest.' Thereupon counsel for defendant moved for a directed verdict for defendant. After argument of counsel the Court indicated he would grant the motion. Whereupon counsel for plaintiff announced that plaintiff elected to take a 'Non-Suit,' and asked 90 days to prepare a Bill of Exceptions, and it was so ordered by the Court."
No judgment appears in the record, therefore the writ of error must be dismissed. Mizell Live Stock Co. v. McCaskill,57 Fla. 118, 49 So. 501; Dowling v. Weaver-Loughridge Lumber Co.,94 Fla. 1096, 114 So. 666. As to form of judgment on non-suit, see Spiker v. Hester, 101 Fla. 288, 135 So. 502. *Page 229 
Writ of error dismissed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.